DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
1. 	This office action is in response to the amendment and comments submitted 6/17/2022.
2.	Claims 1, 5, 8, 9 and 22 have been amended. Support for claim 1 is found in previously presented claims 4 and 6, and claims 5, 8, 9 and 22 amended for clarity and dependency.
3.	Claims 2-4, 6, and 7 have been cancelled.
	Claims 13-21 are withdrawn from consideration.
4.	Claims 23 has been added; support for the claim 23 is found in [00113], and figure 8 of the instant specification.
5. 	Claims 1, 5, 8-12, 22 and 23 are currently pending.

Claim Rejections
	The claim rejection of claims 1, 4-6, 8-12, and 22 are withdrawn because of amendments to the claims.

Allowable Subject Matter
Claims 1, 5, 8-12, 22 and 23 allowed.
The following is an examiner’s statement of reasons for allowance: 
	a. The closest prior art of record, Yu (KR20170072525A). Yu discloses the top insulator for a battery, comprising silicon polymer adhesive, and punching the insulator fabric, as applied to the glass fiber of Zhang (CN204749409U), in combination, but does not disclose or suggest the limitation of “after the applying the first silicone rubber, the applying the second silicone rubber comprises: applying a second solution, in which a second silicone polymer is dissolved, to the at least one surface; and drying the applied second solution to apply the second silicone rubber, wherein the first solution has a viscosity less than that of the second solution.”
	It would not have been obvious to apply a different viscosities of different solutions in the order applied to achieve the claimed top insulator. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728